Reargument or leave to appeal to Court of Appeals denied, and insofar as cross motion seeks to amend the decision and order of this court (164 AD2d 13) entered on October 25, 1990, the cross motion is granted and the decretal paragraph thereof is vacated and the following substituted therefor: "Accordingly, the order of the Supreme Court, New York County (Michael J. Dontzin, J.), entered January 24, 1990, which granted defendant Glen Rock Drugs’ motion for summary judgment dismissing the complaint as against said defendant, should be reversed, on the law, without costs or disbursements, the judgment reversed and vacated, the motion denied and the complaint reinstated.” Concur—Sullivan, J. P., Milonas, Rosenberger, Asch and Kassal, JJ.